DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended correct typo graphical errors as follows: 
Claim 11 (Currently Amended): An electronic device which is enabled for communication with a user through a graphical user interface, the electronic device including a computer readable medium having stored thereon software instructions for:
displaying, on the graphical user interface, a content of a file system using a visual representation for each one of a plurality of folders in the file system while suppressing a visual representation of each one of one or more files stored in each one of the plurality of folders in the file system;
receiving, via the graphical user interface, a user command defining selection of a first folder among the plurality of folders;
displaying, upon receipt of the user command defining the selection of the first folder, on the graphical user interface, a content of the first folder using the visual representation for each one of one or more files stored in the first folder while suppressing [[a]] the visual representation of each one of the folders stored in the first folder; and

Claim 15 (Currently Amended): The electronic device according to claim 11, wherein the software instructions are further configured for: displaying the visual representation of the plurality of folders in substantially rectangular shapes.

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks regarding the newly added feature in the Amendment filed on 10/08/2021 in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175